Appeal (1) from an order granting respondent’s motion for partial summary judgment striking out the answer to the fourth cause of action alleged in the complaint, and (2) from the judgment entered thereon. In the fourth cause of action the respondent sought to recover $2,500 paid by check on account of a contract for the purchase of real property. Payment of the check had been stopped. Order and judgment reversed, with one bill of $10 costs and disbursements, and motion denied. In our opinion, the affidavits raise triable issues of fact. Rolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ., concur.